Case 2:20-cv-00355-JDC-KK Document 19 Filed 04/24/20 Page 1 of 6 PageID #: 381



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


 NASSAU MARITIME HOLDINGS                 *              CASE NO. 2:20-cv-00355
 DESIGNATED ACTIVITY COMPANY              *
                                          *
 VERSUS                                   *              JUDGE JAMES D. CAIN, JR.
                                          *
 M/V PACIFIC SKY, her engines, tackle,    *              MAGISTRATE JUDGE KAY
 appurtenances, etc., in rem, and         *
 PACIFIC SKY NAVIGATION LTD,              *
 in personam                              *
                                          *
 ******************************************


                       ANSWER TO VERIFIED COMPLAINT

       NOW INTO COURT, through undersigned counsel, comes Pacific Sky

Navigation Ltd. (“Pacific Sky”), solely as owner and claimant of the M/T PACIFIC SKY

(the “Vessel”), in rem, and with a full reservation of all rights and defenses pursuant to

Rule E(8) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions of the Federal Rules of Civil Procedure, and for answer to the Verified

Complaint (“Complaint”) of Nassau Maritime Holdings Designated Activity Company

(“Nassau Maritime”), alleges and avers upon information and belief as follows:

                                       First Defense

       Nassau Maritime fails to state a claim against the Vessel for which relief can be

granted.




                                             1
Case 2:20-cv-00355-JDC-KK Document 19 Filed 04/24/20 Page 2 of 6 PageID #: 382



                                      Second Defense

       AND NOW, answering the specific allegations of Nassau Maritime’s Complaint,

Pacific Sky:

       Denies Paragraph 1 of the Complaint, except Pacific Sky does not contest the

Court’s jurisdiction under 28 USC §1333 or venue in this judicial district;

       States that Paragraph 2 does not state allegations of fact for which an answer is

required;

       Denies Paragraph 3 for lack of sufficient information or knowledge to justify a belief

about the truth of the allegations of fact made therein;

       Admits Paragraphs 4 and 5;

       Denies Paragraph 6 as stated; the loan agreement is a written document which is

the best evidence of its terms;

       States that Paragraph 7 does not state allegations of fact for which an answer is

required;

       Denies Paragraph 8 as stated; the mortgage is a written document which is the best

evidence of its terms;

       Denies Paragraphs 9-12 for lack of sufficient information or knowledge to justify a

belief about the truth of the allegations of fact made therein;

       Denies Paragraph 13; the loan agreement is governed by German law and Pacific

Sky contests that Nassau Maritime has a right to enforce the loan agreement under German

law;




                                              2
Case 2:20-cv-00355-JDC-KK Document 19 Filed 04/24/20 Page 3 of 6 PageID #: 383



       Denies Paragraph 14 as stated, except to admit that Pacific Sky registered a security

interest over the Vessel with the Marshal Islands Maritime Office.

       Denies Paragraph 15 as stated; the loan agreement and mortgage are written

documents which are the best evidence of their terms;

       Denies Paragraphs 16 and 17;

       Denies Paragraph 18 for lack of sufficient information or knowledge to justify a

belief about the truth of the allegations of fact made therein;

       Denies Paragraphs 19 and 20;

       Denies Paragraph 21; the loan agreement is governed by German law and Pacific

Sky contests that Nassau Maritime has a right to enforce the loan agreement under German

law;

       States that Paragraph 22 does not state allegations of fact for which an answer is

required; however, if an answer is required, Pacific Sky denies that Nassau Maritime has

valid maritime claims against the Vessel;

        Denies Paragraph 23 for lack of sufficient information or knowledge to justify a

belief about the truth of the allegations of fact made therein;

       Reiterates its responses to the foregoing Paragraphs in response to Paragraph 24,

as if set forth fully herein;

       Denies Paragraphs 25-29;

       States that Paragraph 30 does not state allegations of fact for which an answer is

required;




                                              3
Case 2:20-cv-00355-JDC-KK Document 19 Filed 04/24/20 Page 4 of 6 PageID #: 384



       Reiterates its responses to the foregoing Paragraphs in response to Paragraph 31,

as if set forth fully herein;

       Denies Paragraphs 32-34 and

       Denies Nassau Maritime’s prayer for relief.

                                       Third Defense

       The loan agreement is governed by German law, and Nassau Maritime does not

have a right to enforce the loan agreement under German law. Pacific Sky specifically

invokes all defenses available to it under German law.

                                      Fourth Defense

       The mortgage is governed by Marshall Islands law and Pacific Sky specifically

invokes all defenses available to it under that law.

                                       Fifth Defense

       Pacific Sky maintains that any recovery by Nassau Maritime, which is denied,

should be reduced and/or offset by the amounts it has received for any loan payments

from defendants or any other source.

                                       Sixth Defense

       Any debt owed by Pacific Sky under the loan agreement and/or mortgage, which

is denied, is not owed to Nassau Maritime.

                                     Seventh Defense

       Pacific Sky contends that Nassau Maritime failed to mitigate its alleged damages

and Nassau Maritime is placed on the full proof of the fairness and reasonableness of the

steps, if any, taken to minimize its alleged damages.


                                              4
Case 2:20-cv-00355-JDC-KK Document 19 Filed 04/24/20 Page 5 of 6 PageID #: 385



                                     Eighth Defense

      Pacific Sky maintains that all conditions precedent of any alleged agreement or

contract between it and Nassau Maritime have not been properly performed or fully

satisfied by Nassau Maritime, thereby barring or reducing any sums allegedly due to

Nassau Maritime.

      WHEREFORE, considering the foregoing, Pacific Sky Navigation Ltd., as owner

and claimant of the M/T PACIFIC SKY, in rem, prays:

      1. That this Answer to Nassau Maritime’s Verified Complaint be deemed good

          and sufficient;

      2. That Nassau Maritime’s Verified Complaint be dismissed, at its cost, and that

          there by judgment in favor of the M/T PACIFIC SKY, in rem; and

3.    For all other such relief that justice and the nature of the case will allow.

                                          Respectfully Submitted,

                                          MURPHY, ROGERS, SLOSS,
                                           GAMBEL & TOMPKINS

                                          /s/ Peter B. Sloss
                                          _____________________________________
                                          Peter B. Sloss (#17142)
                                          psloss@mrsnola.com
                                          Donald R. Wing (#29486)
                                          dwing@mrsnola.com
                                          701 Poydras St., Suite 400
                                          New Orleans, LA 70139
                                          Phone: 504.523.0400
                                          Fax: 504.523.5574
                                          Attorneys for Pacific Sky Navigation Ltd., as
                                          owner and claimant of the M/T PACIFIC SKY,
                                          in rem




                                             5
Case 2:20-cv-00355-JDC-KK Document 19 Filed 04/24/20 Page 6 of 6 PageID #: 386



                                CERTIFICATE OF SERVICE

           I hereby certify that a copy of the above and foregoing document has been forwarded

to all counsel of record by electronic filing this 24 April 2020.

                                                    /s/ Peter B. Sloss
                                             ___________________________________

950/5915

                                                                                     4853-2973-7659, v. 1




                                                6
